FILED
                            NOT FOR PUBLICATION                             AUG 05 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


NOEL KEITH WATKINS,                              No. 15-15817

               Plaintiff-Appellant,              D.C. No. 2:13-cv-00416-WBS-
                                                 CKD
 v.

BICK; DHILLON,                                   MEMORANDUM*

               Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    William B. Shubb, District Judge, Presiding

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      California state prisoner Noel Keith Watkins appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

           *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2004). We affirm.

      The district court properly granted summary judgment because Watkins

failed to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent to his cardiological pain. See id. at 1057-58 (to establish

deliberate indifference, treatment must be “medically unacceptable under the

circumstances” and “chosen in conscious disregard of an excessive risk” to a

prisoner’s health (citation and internal quotation marks omitted); neither

negligence nor a prisoner’s difference of opinion with prison medical authorities

constitutes deliberate indifference).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                      15-15817